 

Case: 1:15-cv-00382-DCN Doc #: 421 Filed: 07/23/20 1 of 15. PagelD #: 2699

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

 

EASTERN DIVISION
HAKEEM SULTAANA, ) CASENO. 1:15 CV 382
Plaintiff,
V. ) JUDGE DONALD C. NUGENT
JOHN JERMAN, ef al., MEMORANDUM OPINION
Defendants.

This matter is before the Court on the Report & Recommendation of Magistrate Judge
Thomas M. Parker (ECF #409) which recommends that the Defendant’s Motion for Summary
Judgment (ECF #345) be granted and that Plaintiff's Motion for Summary Judgment (ECF #199)
be denied. Magistrate Judge Parker also recommends that Plaintiff be declared a vexatious
litigator and be enjoined from making additional filings without first obtaining leave of the Court.
Plaintiff has filed an objection to the Report and Recommendation.' The Court has reviewed de
novo those portions of the Magistrate Judge’s Report and Recommendation to which objection
has been made. See FED. R. Civ. P. 72(b). For the reasons that follow, the Report and
Recommendation of Magistrate Judge Parker will be adopted with modification; Plaintiffs
Motion for Summary Judgment will be denied; Defendants’ Motion for Summary Judgment will

be granted; and Plaintiff will be declared a vexatious litigator.

 

1

In consideration of the Plaintiff's pro se status, the Court has considered Plaintiffs
Objections in their entirety despite the fact that the 43 page document clearly exceeds the
20 page limit established by the Federal Rules and was filed 3 days after the filing
deadline for Plaintiffs objection, which was extended at Plaintiff's requests three times
to July 11, 2020.

 
 

 

Case: 1:15-cv-00382-DCN Doc #: 421 Filed: 07/23/20 2 of 15. PagelD #: 2700

A. Factual and Procedural Background

As Magistrate Judge Parker notes, the Sixth Circuit reversed and remanded this Court’s
dismissal of Plaintiffs complaint pursuant to Fed. R. 12(b)(6) in part finding that Plaintiff alleged
sufficient facts to state a claim that Defendants Detective Jerman and Deputy Williamson violated
Plaintiffs Fourth Amendment rights by illegally seizing his currency. The Sixth Circuit affirmed
the dismissal of all other claims and defendants. (ECF #23

Magistrate Judge Parker exhaustively reviewed the record and distilled the undisputed or
established facts by the Rule 56 evidence. Those facts will be summarized here but not recounted
in detail.’ Plaintiffs claim arises from the events surrounding his arrest on March 6, 2014. On

that date Detective Jerman obtained an arrest warrant from the state trial court on the grounds that

 

2

Magistrate Judge Parker determined that the issue of whether Defendants unlawfully
entered and searched his home is not currently before the Court based upon the Sixth
Circuit’s remand order (“[T]he district court’s judgment is VACATED to the extent it
dismissed Sultaana’s claim challenging Jerman and Williamson’s seizure of United States
Currency from his home. The district court’s dismissal of Sultaana’s remaining claims is
AFFIRMED.”) See Cont’l Cas. Co. v. Indian Head Indus., 941 F.3d 828, 834 (6" Cir.
2019)(“The court cannot go beyond the scope of remand.”) Plaintiff objects that the
Magistrate Judge’s limitation of the issues before this Court 1s at odds with the Sixth
Circuit’s ruling. While the Magistrate Judge correctly quotes the Sixth Circuit opinion,
the opinion also notes that “the fact that Plaintiffs arrest was effectuated pursuant to a
valid arrest warrant did not necessarily render the subsequent search lawful.” (ECF #23 at
p. 5) Nevertheless, the Magistrate Judge’s opinion does address Plaintiffs contention that
the alleged search and seizure was improper and concludes that the Defendants are
entitled to qualified immunity on that claim. All of Plaintiffs claims have thus been
addressed.

3

One of Plaintiff's objections to the Report and Recommendation was that the Magistrate
Judge failed to adopt all of Plaintiffs allegations of fact. That objection is overruled
because the Magistrate Judge carefully sifted through all of the evidence and properly set
forth those facts that were unchallenged or were supported by evidence as well as
material facts that were challenged.

-2-

 
 

 

Case: 1:15-cv-00382-DCN Doc #: 421 Filed: 07/23/20 3 of 15. PagelD #: 2701

Plaintiff had violated the terms of his bond by contacting his co-defendants. The warrant ordered
the arrest of Plaintiff and listed his last known address. Detective Jerman, Deputy Williamson,
with the assistance of Sergeant Sharpe, Detectives Massey and Uthe, Deputy Sikora and K-9
Deputy Riegelmayer (the “CCSO Warrant Unit”) went to Plaintiff’s address listed in the Warrant.
After the officers knocked on Plaintiffs door, he did not answer for approximately 5-10 minutes.
Plaintiff opened the door after the officers threatened to forcibly enter the house. Plaintiff was put
into handcuffs on the front porch and shortly thereafter said he was having a diabetic attack. One
of the officers in the unit, Deputy Sikora, was also an EMT. The officers returned Plaintiff into
the house so that Deputy Sikora could provide better emergency assistance to Plaintiff and
because it was cold and poorly lit outside. The officers called for EMS to come to the scene. The
officers did not do a protective sweep of the house or a search but saw that there was currency
(about $8,900) on the table in the living room which was immediately inside Plaintiff's front
door.

Plaintiff states that he saw Detective Jerman take the currency. Detective Jerman, Deputy
Williamson, Detective Massey and Deputy Sikora attested that they did not take any money from
Plaintiffs house and did not see any other officer take money from the house. In his report,
Detective Massey noted that the money was not inventoried because Plaintiff's mother, Amirah,
had arrived on scene. Amirah, who arrived at the house before EMS arrived, was not allowed to
enter the house or ride in the ambulance with Plaintiff. Detectives Jerman and Massey
accompanied Plaintiff in the ambulance and transported him to the Cuyahoga County Jail after he

was treated and released from the hospital.

 
 

 

Case: 1:15-cv-00382-DCN Doc #: 421 Filed: 07/23/20 4 of 15. PagelD #: 2702

B. Magistrate Judge Parker’s Findings

1. Taking of the Currency

After resolving Plaintiffs two evidentiary challenges,* Magistrate Judge Parker examined
the evidence surrounding Plaintiffs claim that Defendants had taken his currency. Plaintiff
asserts that the evidence shows that Detective Jerman and Deputy Williamson took the currency
and that he is entitled to summary judgment on that issue. Defendants assert that they are entitled
to summary judgment in their favor on this issue based upon the testimony of the officers and the
contradictory and self-serving nature of Plaintiff's testimony. The Magistrate Judge determined
that Plaintiff provided no evidence that Deputy Williamson took the money and the only evidence
supporting Plaintiffs claim that Detective Jerman took the money is Plaintiff's testimony. All of
the officers testified that they did not take the money and that they did not see any other officer
take the money. Accordingly, Magistrate Judge Parker found that Plaintiff's motion for summary
judgment on this issue should be denied as there was a dispute of a genuine issue of material fact.
The Magistrate Judge recommended that Defendants’ motion for summary judgment on this issue

should be granted as to Deputy Williamson because there was no evidence submitted by Plaintiff

 

4

Plaintiff challenged the use of unauthenticated transcripts of phone conversations
between Amirah Sultaana and Detective Schilling. (ECF #349) Magistrate Judge Parker
determined that this challenge was moot because reference to the transcripts was not
necessary for resolution of the summary judgment motions. Plaintiff's challenge to
Defendants’ use of Plaintiff’s unsigned deposition transcript (ECF #384) was overruled
because the fact that Plaintiff did not sign his deposition does not render it inadmissable
as support for a Rule 56 motion because the deposition was taken under oath, made on
Plaintiff's personal knowledge and shows that Plaintiff was competent to testify. Plaintiff
moved again to suppress his unsigned deposition transcripts three months after the R&R
at issue was filed but before he filed his objections to the R&R. See (ECF 416) For the
same reasons articulated by Magistrate Judge Parker in the R&R, Plaintiffs duplicative
motion to suppress his unsigned deposition transcripts (ECF #416) is once again denied.

-4-

 
 

Case: 1:15-cv-00382-DCN Doc #: 421 Filed: 07/23/20 5 of 15. PagelD #: 2703

to show that Deputy Williamson took the money, while the motion should be denied as to
Detective Jerman based on Plaintiffs statement that he saw Detective Jerman take the money.
Further, Magistrate Judge Parker found that Plaintiffs failure to produce any evidence that
Deputy Williamson took his money undermined his sole claim against Deputy Williamson, thus
he recommends that Deputy Williamson be dismissed as a party. The Court agrees with the
Magistrate Judge’s findings and recommendations to this point.

2. Fourth Amendment Seizure and Qualified Immunity

Detective Jerman? argues that even if, for the sake of argument, we assume that he took
Plaintiff's money, he nevertheless is entitled to summary judgment on the basis of qualified
immunity because: (1) they were lawfully permitted to seize Plaintiff's money under the plain
view exception to the warrant requirement; and (2) it was not clearly established that their
conduct violated Plaintiff's Fourth Amendment rights.

After a lengthy discussion where Magistrate Judge Parker finds that a constitutional
scholar could properly conclude that Detective Jerman’s actions violated Plaintiff's Fourth
Amendment rights, Magistrate Judge Parker eventually comes to the conclusion that Detective
Jerman actions in entering the house with Deputy Sikora, following Plaintiff's medical
emergency were “reasonable” for an officer in Detective Jerman’s position, and that Plaintiff did

not meet his burden to show that it was clearly established that Detective Jerman’s alleged seizure

 

5

Both Defendants have moved for summary judgment on the basis of qualified immunity.
The Magistrate Judge addresses that argument with respect to Detective Jerman because
he had already determined that Deputy Williamson should be dismissed. Even if that
finding were in error, the qualified immunity analysis applies equally to Deputy
Williamson.

-5-

 
 

 

Case: 1:15-cv-00382-DCN Doc #: 421 Filed: 07/23/20 6 of 15. PagelD #: 2704

of Plaintiff's currency violated Plaintiff's clearly established rights under the Fourth Amendment.
Accordingly, Magistrate Judge Parker recommends that Defendants’ Motion for Summary
Judgment be granted because Detective Jerman is entitled to qualified immunity. While the Court
agrees with Magistrate Judge Parker’s conclusion that Detective Jerman is entitled to qualified
immunity, the Court disagrees that Detective Jerman’s actions here violated Plaintiff's Fourth
Amendment rights, even if only from the point of view of a constitutional scholar.

C. Qualified Immunity

Government officials are protected from liability for civil damages, including those that
arise under §1983, “insofar as their conduct does not violate clearly established statutory or
constitutional rights of which a reasonable person would have known.” Pearson v. Callahan,
555 U.S. 223, at 231 (2009) “The protection of qualified immunity applies regardless of whether
the government official’s error is ‘a mistake of law, a mistake of fact, or a mistake based on
mixed questions of law and fact.” Jd. (internal citations omitted). Qualified immunity protects
“all but the plainly incompetent or those who knowingly violate the law.” Ashcroft v. al-Kidd,
563 U.S. 731, 743 (2011).

Qualified immunity under federal law is applied using a two-part test. Jd. Courts may
consider these two parts in any order. Pearson, 555 U.S. at 236. First, courts must determine
whether the alleged acts violate a constitutional right. Second, the court must determine whether
the constitutional right was clearly established at the time of the incident. Campbell v. City of
Springboro, Ohio, 700 F.3d 779, 786 (6" Cir. 2012); see also, Saucier v. Katz, 533 U.S. 194
(2001). The determination must be based on what a reasonable officer would believe or

understand under the circumstances given what was known to the officer. Fox v. DiSoto, 489

-6-

 
 

 

Case: 1:15-cv-00382-DCN Doc #: 421 Filed: 07/23/20 7 of 15. PagelD #: 2705

F.3d 227 at 236 (6 Cir. 2007). The standard is objective, and must not be applied using
hindsight unavailable to the officers at the time the actions were taken. Jd. Further, when
determining whether a right was clearly established at the time of the incident, that right must be
defined with specificity. City of Escondido v. Emmons, 139 S. Ct. 500 (Jan. 7, 2019). Also,
when making this determination, a court must take into account “that it is sometimes difficult for
an officer to determine how the relevant legal doctrine ... will apply to the factual situation the
officer confronts.” Jd. at *503 (citing Kisela v. Hughes, 584 U.S. at —, 138 S.Ct. at 1152
(2018)). In order to take a case outside the protection of qualified immunity, a plaintiff needs to
“identify a case where an officer acting under similar circumstances” was held to have violated
the plaintiff's constitutional rights. Jd. at 504 (citing District of Columbia v. Wesby, 583 U.S. —,
138 S. Ct. 577, 199 L. Ed. 2d 453, at 468 (2018)).

1. Constitutional Violations

While the two elements of qualified immunity may be addressed in any order, the Court
will first determine whether Detective Jerman’s actions constituted a constitutional violation.

1. Entry into the house after Plaintiff's arrest was effectuated.

In this case, the evidence shows that Plaintiff was arrested and placed in handcuffs outside
his home on the front porch. At that point the arrest pursuant to the arrest warrant was complete
and the arrest warrant would not support a further entrance into the home. United States v.
Damrah, 322 F.Supp.2d 892, 898 (N.D. Ohio June 7, 2004). Under the Fourth Amendment,
searches and seizures inside a home without a warrant are presumptively unreasonable. Brigham
City, Utah v. Stuart, 547 U.S. 398, 403 (2006). “Nevertheless, because the ultimate touchstone of

the Fourth Amendment is “reasonableness,” the warrant requirement is subject to certain

-7-

 
 

 

 

Case: 1:15-cv-00382-DCN Doc #: 421 Filed: 07/23/20 8 of 15. PagelD #: 2706

exceptions.” Jd. (Citations omitted.) “[W]arrants are generally required to search a person's home
or his person unless ‘the exigencies of the situation’ make the needs of law enforcement so
compelling that the warrantless search is objectively reasonable under the Fourth Amendment.”
Mincey v. Arizona, 437 U.S. 385, 393-394 (1978). The Supreme Court has found that “one
exigency obviating the requirement of a warrant is the need to assist persons who are seriously
injured or threatened with such injury. ‘The need to protect or preserve life or avoid serious injury
is justification for what would be otherwise illegal absent an exigency or emergency.’ ” Brigham
City, 547 U.S. at 403 (quoting Mincey, 437 U.S. at 392,(quoting Wayne v. United States, 318 F.2d
205, 212 (C.A.D.C.1963) (Burger, J.))

In the case at bar, the Plaintiff told the arresting officers that he was having a diabetic
crisis. Deputy Sikora, an EMT, immediately offered assistance to Plaintiff, moving him into the
house where there was better light and warmth. Other officers called for EMS, some stayed
outside and some of the officers, including Detective Jerman, entered the house with Plaintiff and
Deputy Sikora in order to protect Deputy Sikora. The officers were aware that Plaintiff did not
live alone and knew there was a reasonable probability that more people could be inside the
house. The officers took Plaintiff inside his front door which opened into his living room. The
officers did not search the house or otherwise move beyond the immediate area. The officers
actions in moving Plaintiff inside his house, where it was warm and well lit, to help treat him in
his medical crisis is objectively reasonable. They did not create the medical exigency—Plaintiff
raised the issue. Moreover, the entry, justified here by Plaintiff's medical emergency, was “strictly
circumscribed by the exigenc|y] which justiffied] its initiation.” Mincey, 437 U.S. at 393 quoting

Terry v. Ohio, 392 U.S. 1, 25-26 (1968). Accordingly, the entry here did not violate the Fourth

-8-

 
 

Case: 1:15-cv-00382-DCN Doc #: 421 Filed: 07/23/20 9 of 15. PagelD #: 2707

Amendment.

2. Seizure of the Currency under the Plain View Exception

Detective Jerman argues that he was lawfully permitted to seize the currency from
Plaintiffs house under the plain view exception to the warrant requirement. Courts have
recognized the plain-view doctrine as an exception to the warrant requirement. United States v.
Garcia, 496 F.3d 495, 508 (6" Cir. 2007) (citing Horton v. California, 496 U.S. 128, 134 (1990)).
When an item is in plain view, “neither its observation nor its seizure would involve any invasion
of privacy,” and therefore the plain view exception to the warrant requirement implicates the
protection from unreasonable seizures, rather than unreasonable searches. Horton, 496 U.S. at
133-34 (citations omitted). The plain view exception permits warrantless seizures when four
conditions are satisfied: (1) the object is in plain view; (2) the officer is legally present in the
place from which the object can be plainly seen; (3) the object's incriminating nature is
immediately apparent; and (4) the officer has a lawful right of access to the object. United States
v. McLevain, 310 F.3d 434, 438-39 (6th Cir.2002).

The seizure of the currency at issue in this case would fall under the plain view exception
because each of the four conditions of the plain view exception is present. It is undisputed that the
currency was in the officers’ plain view after they entered the living room-the officers and Mr.
Sultaana testified that they could see the cash sitting on the table. As discussed above, the officers
were legally present in the living room when they brought Plaintiff in to offer medical assistance.
The incriminating nature of Plaintiff's currency was immediately apparent to the officers in that
“they had probable cause to associate the property with criminal activity.” Payton v. New York,

445 U.S. 573, 587 (1980). At the time of his arrest, Plaintiff was under indictment for theft and

_9.

 
 

Case: 1:15-cv-00382-DCN Doc #: 421 Filed: 07/23/20 10 of 15. PagelD #: 2708

fraud offenses involving tens of thousands of dollars. Further, the evidence shows that the officers
had reason to believe that Plaintiff was trying to pay co-defendants or other people related to the
underlying criminal case. See United States v. Chandler, 437 F.App’x 420, 428 (6" Cir.
2011)(collecting cases holding that the incriminating nature of large sums of cash is “immediately
apparent” based on the circumstances of the underlying crimes.) Finally, the officers had a lawful
right to seize the currency because they were lawfully present in the living room when they
observed the currency. See U.S. v. Carmack, 426 Fed. Appx. 378, 383 (6" Cir. 2011)(the fourth
condition of the plain view exception tests whether the officers had lawful access to the
contraband or whether the officers had to commit a trespass in order to seize the contraband.)

Based upon the undisputed evidence in this case, neither Detective Jerman’s entry into
Plaintiff's house pursuant to Plaintiff's medical emergency or his alleged seizure of the currency
under the plain view exception constituted a constitutional violation.®
2. Clearly Established

The second element of the qualified immunity analysis is whether the constitutional right
was clearly established at the time of the incident. Campbell v. City of Springboro, Ohio, 700
F.3d 779, 786 (6" Cir. 2012); see also, Saucier v. Katz, 533 U.S. 194 (2001). A defendant
violates an individual’s clearly established rights “only when ‘the state of the law’ at the time of

an incident provided ‘fair warning’ to the defendant that his or her conduct was unconstitutional.”

 

6

Moreover, Defendants assert that any theft of the currency pursuant to or subsequent to a
lawful seizure, while morally wrong, does not clearly violate the Fourth Amendment.
Jessop vy. City of Fresno, 936 F.3d 937 (9" Cir. 2019) cert. denied 2020 WL 2515813
(May 18, 2020) This argument will be addressed in the next section.

-10-

 
 

 

 

Case: 1:15-cv-00382-DCN Doc #: 421 Filed: 07/23/20 11 of 15. PagelD #: 2709

Tolan v. Cotton, 572 U.S. 650, 656 (2014)(citations omitted). Detective Jerman, citing Jessop v.
City of Fresno and Fox v. Van Oosterum, argues that even if he took Plaintiff's currency on
March 6, 2014, he did not have clear notice that any such taking would violate the Fourth
Amendment.

In Jessop, the defendant officers executed a search warrant which authorized the seizure
of all monies, negotiable instruments, or things of value. Following the search the officers gave
the appellants an inventory sheet stating they seized approximately $50,000 from the properties.
Appellants alleged that the officers actually seized $151,380 in cash and $125,000 in rare coins,
and stole the difference between the amount on the inventory sheet and the amount actually
seized. The Ninth Circuit stated that it had never addressed whether the theft of property covered
by the terms of a search warrant, and seized pursuant to a warrant, violates the Fourth
Amendment. Without resolving that question, the Court determined that the “lack of any cases of
controlling authority” or a “consensus of cases of persuasive authority” on the constitutional
question compels the conclusion that the law was not clearly established at the time of the
incident.” Jd. at 942. “Although the City Officers ought to have recognized that the alleged theft
of Appellants’ money and rare coins was morally wrong, they did not have clear notice that it
violated the Fourth Amendment— which as noted, is a different question.” Jd. The Ninth Circuit
also instructed that this in not “one of those rare cases in which the constitutional right at issue is
defined by a standard that is so ‘obvious’ that we must conclude ... that qualified immunity is
inapplicable, even without a case directly on point.” Jd. (quoting A.D. v. Cal. Highway Patrol,
712 F.3d 446, 455 (9" Cir. 2013))

Because the money in this case was not seized pursuant to a search warrant but pursuant

-11-

 
 

 

Case: 1:15-cv-00382-DCN Doc #: 421 Filed: 07/23/20 12 of 15. PagelD #: 2710

to an exception to the warrant requirement, Jessop is not directly on point. However, in Jessop the
Ninth Circuit referenced one of its 2017 cases, Brewster v. Beck, 859 F.3d 1194 (9" Cir. 2017),
where police officers impounded the plaintiff's car (seized it through an exception to the warrant
requirement) and did not return it after plaintiff appeared with proof of ownership and a valid
drivers license. In Brewster the Ninth Circuit determined that the Fourth Amendment was

cee

implicated stating: ““[t]he exigency that justified the seizure [of the plaintiff's vehicle] vanished
once the vehicle arrived in impound and [the plaintiff] showed up with proof of ownership and a
valid driver’s license,’ [and] held that the government’s impoundment of the vehicle “constituted
a seizure that required compliance with the Fourth Amendment.” Jessop, 936 F.3d at 941
(quoting Brewster, 859 F.3d at 1196-97)’

In a concurring opinion in Jessop, Judge Smith writes: “Even if [Brewster] were decided
before the City Officers’ alleged theft, 1t is not clear that the officers violated the Fourth
Amendment.” Judge Smith noted that Brewster ’s reasoning appears to conflict with the Supreme
Court’s jurisprudence on Fourth Amendment seizures which has defined a seizure as “a single act
and not a continuous fact.” Jd. at 943 (quoting Thompson v. Whitman, 85 U.S. (18 Wall.) 457,
471, 21 L.Ed. 897 (1873) (further citations omitted.)) Judge Smith noted that Brewster's
reasoning that the Fourth Amendment continues to apply after the government’s initial seizure of
property “conflicts with several other circuits which have concluded that the Fourth Amendment
provides protection only against the initial taking of property, not its continued retention.” Id.

Judge Smith cites the following cases as being in conflict with Brewster: Lee v. City of Chicago,

330 F.3d 456, 460-66 (7th Cir. 2003); Fox v. Van Oosterum, 176 F.3d 342, 349-51 (6th Cir.

 

"Brewster was decided in 2017, well after the 2014 seizure (or theft) in this case.

-12-

 
 

Case: 1:15-cv-00382-DCN Doc #: 421 Filed: 07/23/20 13 of 15. PagelD #: 2711

1999); see also Case v. Eslinger, 555 F.3d 1317, 1330 (11th Cir. 2009) (government’s continued
retention of seized property did not violate the Fourth Amendment because the officer “had
probable cause to seize [the plaintiff's] property”); United States v. Jakobetz, 955 F.2d 786, 802
(2d Cir. 1992) (government’s continued retention of seized property implicates “a statutory right
under New York law,” not the Fourth Amendment).

Thus, Judge Smith opines that the City Officer’s subsequent theft of money and coins
following their lawful seizure of the property pursuant to the search warrant did not violate the
Fourth Amendment. “Because the City Officers’ initial seizure of Appellants’ property was
lawful, and because a Fourth Amendment seizure is complete after the government has taken
possession of the property, Appellants would not be able to state a Fourth Amendment claim
against the City Officers for their theft of the property after its lawful seizure.” Jd. at 943-944
(emphasis in original)

In Fox v. Van Oosterum, one of the cases cited by Judge Smith, the plaintiff was arrested
and his truck was impounded. During the inventory search of the truck, plaintiff's wallet and
driver’s license were found and collected. Approximately five months after his license was seized
in the inventory search, the plaintiff asked the Sheriff's office to return it and was refused. The
Sixth Circuit determined that the seizure occurred in an unchallenged inventory search and ended
well before the defendants refused to return plaintiffs license. “[T]he Fourth Amendment
protects an individual’s interest in retaining possession of property but not the interest in
regaining possession of property.” 176 F.3d at 351. “Once that act of taking the property is
complete, the seizure has ended and the Fourth Amendment no longer applies.” Jd. While

Plaintiff here has challenged the lawfulness of the seizure of currency, the Court has determined

-13-

 
 

 

Case: 1:15-cv-00382-DCN Doc #: 421 Filed: 07/23/20 14 of 15. PagelD #: 2712

that the seizure (if it happened) comports with the plain view exception to the warrant
requirement and did not violate the Fourth Amendment. Under Fox, the subsequent failure to
return the currency (the alleged theft of the currency) is not a seizure that implicates the Fourth
Amendment. Even if Fox is not directly applicable here as the Magistrate Judge posits, Plaintiff
offers no other cases in the Sixth Circuit, or elsewhere, that hold that the theft of funds
subsequent to a lawful seizure violates the Fourth Amendment. As such, the “lack of any cases of
controlling authority” or a “consensus of cases of persuasive authority” on the constitutional
question compels the conclusion that the law was not clearly established at the time of the
incident.” Jessop, 936 F.3d at 942. Having found that Defendants’ actions in this matter did not
violate the Fourth Amendment, and further, that the constitutional right at issue here was not
clearly established at the time of the incident in March 2014, Defendants are entitled to qualified
immunity. Accordingly, Plaintiffs Motion for Summary Judgment is denied and Defendants’
Motion for Summary Judgment is granted.
D. Vexatious Litigator Status

Magistrate Judge Parker reviewed the record in this action and the filings in response to
the Court’s Order to Show Cause why Plaintiff should not be declared a vexatious litigator based
on the numerous conflicting, duplicative, and arguably frivolous motions he has filed in this case.
See ECF #388. Magistrate Judge Parker concluded that the reasons Plaintiff provided for why he
should not be declared a vexatious litigator are insufficient. Many of Plaintiffs numerous filings
are frivolous or unrelated to the merits of his claim before the Court. Despite being on notice that
his filing behavior could result in a finding that he is a vexatious litigator, Plaintiff continued to

file arguably frivolous motions. Indeed, Plaintiff has filed two duplicative and out of rule

-{4-

 
 

Case: 1:15-cv-00382-DCN Doc #: 421 Filed: 07/23/20 15 of 15. PagelD #: 2713

evidentiary motions following the issuance of the Magistrate Judge’s Report and
Recommendation currently before the Court. (ECF #416 and #418)* The Court agrees with
Magistrate Judge Parker’s analysis of this issue and adopts his recommendation that Plaintiff be
declared a vexatious litigator and be enjoined from making additional filings without first
obtaining leave or express permission from the Court.
Conclusion

For the reasons set forth above, Magistrate Judge Parker’s Report and Recommendation
is adopted as modified above. Plaintiff’s objections to the Report and Recommendation are
duplicative of the arguments made to the Magistrate Judge or are unwarranted. Plaintiff's Motion
for Summary Judgment (ECF #199) is denied. Defendants’ Motion for Summary Judgment (ECF
#345) is granted. Plaintiff is declared a vexatious litigator and is enjoined from making additional

filings without first obtaining leave of court. This action is terminated.

IT IS SO ORDERED.

    

 

DONALD C. NUGENT / :
United States District Judge

 

 

*Both of those out of rule motions (ECF #416 and #418) are hereby denied.

-15-

 
